DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20200026084 A1) in view of Chung (US 20180063520 A1) and Schowengerdt (US 20080117289 A1).
Regarding claim 1, Kwon teaches a head-mounted display (HMD) system (Figs. 1 and 6, ¶3-5, ¶63-72) comprising: 
an optical arrangement (Figs. 1, 410, 420; or Fig. 6, 411, 421); 
a first image panel (201), wherein the optical arrangement directs image light from the first image panel along a first optical pathway having a first length (Figs. 1 and/or 6); and 
a second image panel (202) arranged orthogonal to the first image panel (Figs. 1 and/or 6), 
wherein the optical arrangement directs image light from the second image panel along a second optical pathway different from the first optical pathway having a second length (Fig. 1); 
reflectors 410, 420; 411, 421) is configured such that light from the first image panel (201) and the second image panel (202) are emitted from the HMD system in a combined fashion in a first eye direction (Figs. 1, 6).
Kwon does not explicitly show wherein the first length is equal to the second length.
Chung teaches an analogous device with orthogonal image panels (130, 140) and explicitly contemplates varying the path length (via “D1” in Fig. 2) in order to effect a floating image (¶60); D1 = 0 being a trivial implementation thereof. Indeed, Schowengerdt teaches that it’s well known to preserve equal path lengths for parallel focus channels (¶98), i.e. those of the instant invention.
Absent any criticality of the equal path length, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the express teaching of Kwon and preserved equal path lengths for equal focus channels, e.g. setting D1 to zero in the device of Chung, and thereby project a sharp image.
Regarding claim 2, the modified Kwon teaches the HMD system of claim 1, and further discloses wherein the optical arrangement comprises a plurality of mirror components (410, 420, etc.) and a plurality of lens components (e.g. Schowengerdt, Figs. 12 and 14 showing the parallel focus channels having mirrors and lenses, Fig. 15 showing more mirrors and lenses for the eye), wherein the plurality of mirror components are configured to direct image light from the first and second image panels along respective optical pathways to the plurality of lens components (Figs. 12, 14, and 15, showing mirrors before lenses).
Regarding claim 3, the modified Kwon teaches the HMD system of claim 2, and further discloses wherein the optical arrangement comprises: a first mirror assembly (410) that directs image light from the first image panel (201) to a first lens component (SF1); and a second mirror assembly (420) that directs image light from the second image panel (202) to the first lens component (SF1).
Regarding claim 6, the modified Kwon teaches the HMD system of any of claim 1, and further discloses wherein the optical arrangement includes a plurality of light-directing components that are configured to direct light along the respective first or second optical pathways (e.g. Schowengerdt, Figs. 12, 14, 15).
Regarding claim 8, the modified Kwon teaches the HMD system of claim 6, and further discloses wherein the plurality of light-directing components comprises a plurality of corrective lens elements that operate as a secondary lens for optical pathways of light emitted from each of the first and second image panels (e.g. Schowengerdt, Figs. 12, 14, and 15 showing various lenses in the parallel focus channels as well as the individual eye optics).
Regarding claim 9, the modified Kwon teaches the HMD system of claim 1, and further discloses wherein a volume between an image panel and a lens component is filled with a transparent refractive material (¶58-59, Fig. 2A).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kwon as applied to claim 3 above, and further in view of Tam (US 20200081254 A1).
Regarding claim 4, the modified Kwon teaches the HMD system of claim 3, and explicitly shows a plurality of mirror segments (Kwon, Fig. 6; see also Schowengerdt, Figs. 12, 14, and 15).
Kwon does not explicitly show the second mirror assembly wherein the second mirror assembly has a folded arrangement.
Tam explicitly shows a folded mirror assembly with a plurality of segments (e.g. Fig. 17),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a folded, segmented mirror assembly with the device of the modified Kwon using the teachings of Tam for the purpose of, e.g. minimizing alignment required and thus simplifying manufacture.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kwon as applied to claim 1 above, and further in view of Massof (US 20020181115 A1).
Regarding claim 10, the modified Kwon teaches the HMD system of claim 1, but does not explicitly show wherein the optical arrangement is configured to form a first image associated with the first image panel and a second image associated with the second image panel, and wherein a portion of the first image overlaps a portion of the second image.
Massof teaches that some overlap may be desirable to display a “seamless montage” (¶14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tuned the optics of the modified Kwon according to the teachings of Massof and overlapped image panel images for the purpose of displaying a seamless montage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kwon as applied to claim 1 above, and further in view of Onozawa (US 20200298114 A1) and Tam (US 20200081254 A1) and Massof (US 20020181115 A1).
Regarding claim 11, the modified Kwon teaches the HMD system of claim 1, but does not explicitly show further comprising a beam stop configured to partition the HMD system into a right side and a left side.
Onozawa explicitly shows (Fig. 1) a beam stop (17) configured to partition the HMD system into a right side and a left side (21L, 21R). Tam also teaches left and right discrimination by the shape of the folded mirror (e.g. Fig. 17). Massof teaches a baffle between image panels (¶83).
It would have been obvious to one of ordinary skill in the art to have divided left and right sides of Kwon according to the teachings of Onozawa and Tam and Massof for the purpose of preventing stray light.

Allowable Subject Matter
Claim 13-20 allowed.
Regarding claim 13, Kwon teaches a head-mounted display (HMD) system system (Figs. 1 and 6, ¶3-5, ¶63-72) comprising: 
an optical arrangement (Figs. 1, 410, 420; or Fig. 6, 411, 421); 
a first image panel (201), wherein the optical arrangement directs image light from the first image panel along a first optical pathway having a first length (Figs. 1 and/or 6); 
a second image panel (202) arranged orthogonal to the first image panel, wherein the optical arrangement directs image light from the second image panel along a second optical pathway different from the first optical pathway having a second length (Figs. 1 and/or 6);
 a third image panel (203) wherein the optical arrangement directs image light from the third image panel along a third optical pathway having the first length (Figs. 1 and/or 6); and 
a fourth image panel (204) arranged orthogonal to the third image panel, wherein the optical arrangement directs image light from the fourth image panel along a fourth optical pathway different from the third optical pathway having the second length (Figs. 1 and/or 6); 
Kwon does not explicitly show wherein the first length is equal to the second length, and wherein the optical arrangement is configured such that light from the first image panel and the second image panel are emitted from the HMD system in a combined fashion in a first eye direction, and light from the third image panel and the fourth image panel are emitted from the HMD system in a combined fashion in a second eye direction.

Claims 5, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the modified Kwon teaches the HMD system of claim 2, but does not explicitly show wherein the optical arrangement further comprises a polarizer located on each of the lens components, and a quarter wave plate retarder located respectively on a mirror component associated with each of the first and second image panels.
Regarding claim 7, the modified Kwon teaches the HMD system of claim 6, wherein the plurality of light- directing components comprises a louver film located on at least one of the first and second image panels.
Regarding claim 12, the modified Kwon teaches the HMD system of claim 11, and further discloses wherein the first image panel is configured to display a first top image on the right side and a second top image on the left side, and wherein the second image panel is configured to display a first bottom image on the right side and a second bottom image on the left side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872